West, J.
(dissenting) : It is said in the brief of the defendants that the act permitted the appropriation of $15,000. If this sum had been appropriated and divided into three annual installments of $5,000 each, it would not mean a serious diminution of the general revenue fund of $47,237.47. In Stewart v. Town Co., 50 Kan. 553, 32 Pac. 121, it was held that the city of Argentine was limited to the levy of ten mills for general revenue fund and had no authority to levy a tax in excess thereof for water, electric light and fire-department supplies. It was said in the opinion that the power to levy taxes must be expressly granted, and that there was no inconsistency between ten mills for general purposes, and forty mills for general purposes exclusive of school taxes.
“The first is a limitation upon the levy'to meet the current and ordinary expenses. . . . The limitation of § 40 [prescribing a limit of 4 per cent] not only covers this levy, but all other levies of city taxes for general purposes, exclusive of school taxes.” (p. 558.)
In Railway Co. v. City of Humboldt, 87 Kan. 1, 123 Pac. 727, holding that the limit for general revenue purposes should not be exceeded by giving the tax another name, it was said:
“It is not enough that the aggregate of the levies do not exceed this limitation, but none of the constituent levies can exceed the limit which applies to the particular class to which it belongs. So far as appears, the outstanding warrants for which the eight-mill levy was made are in part payable out of the general revenue fund. It is necessary, therefore, that the taxes imposed for this purpose shall not exceed the ten-mill limit applicable to ordinary current expenses and "that it and the other legal levies for city taxes shall not exceed the four-per-cent limit.” (p. 8.)
In Railway Co. v. City of Topeka, 95 Kan. 747, 149 Pac. 697, an act authorizing the city to include in its levy a reserve fund not to exceed $25,000, to be used only, in case of extraordinary emergency, was held to be governed by the general limitation touching the general revenue fund.
The continued use of the word “appropriation” in the three statutes covering the question of building and repairing bridges, while not controlling, is indicative of an intention to authorize the setting apart of a portion of the general revenue fund. In the case of Felton v. Hamilton County, 97 Fed. 823, it was held that an act to “make appropriations of money” for the purpose of providing a county exhibit meant that such appropriation should be made out of the fund arising from *329taxes assessed for general county purposes. “Appropriate” means to set apart (1 Word's & Phrases Judicially Defined, pp. 466-471), and setting apart implies something existing which can be thus disposed of.
The general and correct rule is that express authority must be shown for the levy of taxes, and that when the limit has been fixed by the legislature, no excess will be permitted, unless express authority therefor be shown. When the act of 1879, prohibiting more than a certain part of the current expense fund to be used for repairing bridges, was superseded by the act of 1909, limiting the amount of that fund to be used for building and repairing bridges to twenty per cent, it seems plain enough that such expenses were intended to be paid from the general revenue fund. When the act of 1911 took away this limitation and left in force the general statutory limitation, is it not entirely illogical to contend that to meet installments for which taxes were to be levied it was intended to exceed the general limitation? Taking away the limit of twenty per cent cannot well be urged as authority for removing the limit of one hundred per cent.
The board in making this levy was confronted with the limitation of 1.31 mills for general revenue purposes and with the direction to provide for the yearly installments for bridge expenses. There was, and is, no inconsistency between these two requirements, and in exceeding the former the board acted without authority.
Marshall and Dawson, JJ., join in the dissent.